Citation Nr: 1512844	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent on July 1, 2009, 60 percent from July 2, 2009, to October 14, 2010, and 10 percent thereafter for coronary artery disease.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.   

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to a compensable rating for a right ear hearing loss disability is decided herein while the other issues are addressed in the REMAND that follows the ORDER below.


FINDING OF FACT

The Veteran's right ear hearing impairment is not worse than level I.  


CONCLUSION OF LAW

The criteria for a compensable rating for a right ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2009, prior to the initial adjudication of the claim.

The record also reflects that all available and relevant post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  
The Veteran has been afforded appropriate VA examinations to determine the severity of his hearing loss disability, most recently in 2012.  The examination records contain all findings necessary to rate the disability, to include the functional impact of the Veteran's hearing loss disability and determinations of the reliability of the audiometric test results, and the Veteran has not asserted, and the evidence of record does not show, that an examination was inadequate.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the Rating Schedule establishes eleven hearing acuity levels, ranging from numeric level I for essentially normal acuity to numeric level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.  Application of these tables is mechanical; there is no discretion.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

If impaired hearing is service-connected in only one ear, the impairment in both ears will be considered in rating the disability if the impairment in the service-connected ear is to a degree of 10 percent or more and the impairment in the non service-connected ear qualifies as a disability under 38 C.F.R. § 3.385.  38 C.F.R. § 3.383.

Otherwise, such as in the case at hand, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Board has reviewed all evidence of record pertaining to the history of the right ear hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that further development is warranted.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

A July 2009 VA examination record reveals that audiometric testing was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
60

Speech recognition ability was 96 percent.  The examiner noted that the Veteran reported difficulty understanding speech sometimes.  The VA audiometric findings reflect level I hearing acuity in the right ear.  This designation in combination with the level I hearing acuity in the left ear corresponds to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

An April 2011 VA treatment record reveals the Veteran's denial of an interval change in hearing since the previous annual evaluation.  

A December 2012 VA examination record reveals the Veteran's history that the hearing loss affected his ordinary conditions of daily life, including ability to work, because he was unable to wear his hearing aids because he felt it made his tinnitus worse.  The record indicates that audiometric testing was conducted.  The examiner reported that, "despite repeated reinstruction and retesting, results were unreliable and not suitable for rating purposes."  The examiner explained that speech reception thresholds improved somewhat on retest but responses to pure tones became inconsistent after reinstruction and that final pure tone average, which were in the moderately severe hearing loss range, were not in agreement with speech reception thresholds, which were in the mild hearing loss range.  Furthermore, the examiner determined that the pure tone thresholds were inconsistent with the presence of otoacoustic emissions at 1000 Hz bilaterally and that both pure tone thresholds and speech discrimination scores did not appear to be consistent with demonstrated communication ability.  The examiner added that the use of the speech discrimination score was not appropriate for the Veteran due to unreliability.  

The schedular criteria for a compensable rating have not been met at any time.  The reliable and adequate examination results show that the Veteran does not have sufficient hearing impairment to warrant a compensable rating.  In reaching this determination, the Board has considered the statements from the Veteran regarding his hearing loss disability.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements.  In this regard, the Board finds the 2012 VA examiner's determination that the audiometric results are not reliable is highly probative as it is supported by a detailed rationale.    

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has stated that his hearing loss impedes his ability to communicate and to function.  The Veteran's complaints related to hearing loss are considered under the appropriate diagnostic codes.  His hearing loss is manifested by difficulty hearing speech, and the examination records included the examiners' notations that the hearing loss disability resulted in diminished ability to hear speech.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating criteria contemplate speech reception thresholds and impairment in the ability to hear spoken words on Maryland CNC testing and further contemplate exceptional patterns of hearing impairment.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

In reaching the foregoing decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

An initial compensable rating for the right ear hearing loss disability is denied.  





REMAND

With regard to the ischemic heart disease claim, an addendum opinion is needed to clarify whether the June 2011 echocardiogram showed cardiac hypertrophy.  

With regard to the PTSD claim, another examination is needed to determine the current degree of severity of the Veteran's PTSD due to the amount of time since the most recent VA examination, which was conducted in July 2009.  Although the record includes a Disability Benefits Questionnaire (DBQ) dated in July 2013, the Board finds the record is not sufficient to depict the Veteran's current PTSD with accuracy: although the DBQ examiner determined the symptoms of the PTSD and nonservice-connected mood disorder could be distinguished, the examiner provided opinions on the functional impact of all psychiatric disabilities together rather than the PTSD alone.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records.  

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should distinguish the symptoms of and impairment from the service-connected disability from those of any nonservice-connected psychiatric disability to the extent possible.  The rationale for all opinions expressed must be provided.

3.  Obtain an opinion from an appropriate medical professional to determine whether the Veteran's ischemic heart disease has ever manifested as cardiac hypertrophy.  The medical professional must discuss the June 2011 echocardiogram results.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


